DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 12, 2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
Page 1, line 15, “However, entire area of PBS” should read “However, an entire area of PBS”
Page 1, line 18, “Former techniques involves” should read “Former techniques involve
Page 1, line 23, “analyse” should read “analyze”
Page 2, line 6, “i.e. slides are… high magnification” should be in parenthesis
Similar issue exists throughout the disclosure and should be corrected
Page 2, line 23, “each of plurality” should read “each of a plurality”
Page 3, line 6, “analysing” should read “analyzing” 
Similar issue exists throughout the disclosure and should be corrected
Page 9, line 1, “may start at end of” should read “may start at the end of”
Page 9, line 17, “may be a centre point along shorter edge of the slide” should read “may be a center point along the shorter edge of the slide”
Page 10, line 8, “a spiral scan patterns” should read “a spiral scan pattern”
Page 15, line 4, “QI” does not need to be underlined
Page 17, line 18, “may an optimum” should read “may be an optimum”
Appropriate correction is required.
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 ends in a semicolon, not a period.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 5, 7, 10, 12-16, 18, 20, 23, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2014/0356938 to Kendall et al. (hereinafter Kendall), and further in view of U.S. Patent No. 8,345,227 to Zahniser et al. (hereinafter Zahniser).
Regarding independent claim 1, Kendall discloses a method for determining an area to be scanned in a Peripheral Blood Smear (PBS) for analysis (Abstract, “A method for counting blood cells in a sample of whole blood.”), the method comprising:
capturing, by a PBS analysing system , a focused image at each of plurality of positions in the PBS (Abstract, “recording a magnified two-dimensional digital image of the area of analysis identified by the measurement in step ( e) as being of suitable thickness for analysis;” Column 7, line 53, “After moving the stage so that a new field may be imaged, the master control logic proceeds to operation 70 wherein the field is focused and then proceeds to operation 72.”);
determining, by the PBS analysing system, Quality Indicators (QIs) in the focused image (abstract, “collecting, analyzing, and storing data from the magnified two-dimensional digital image;” paragraph 0071, “The entire blood smear is divided into smaller sections 68 by means of, for example, a plurality of grid lines parallel to the X-axis and a plurality of grid lines parallel to the Y-axis. A scan of the slide 60 indicates the optical density of each smaller section 68 of the slide 60.”… “The usable portion of the slide 60 is that portion wherein the values of the measured optical densities of the smaller sections 68 both (a) exceed a low cut-off value and (b) do not exceed a high cut-off value. As shown in FIG. 6C, the low cut-off value is selected to be zero (0) and the high cut-off value is selected to be approximately
thirty-eight (38).” ), wherein the QIs comprise a cell count value (Paragraph 0042, “volume of blood contained within the area of the blood smear examined for … cell counting.”);
identifying, by the PBS analysing system, a region in the PBS where the QIs of the focused image satisfy predefined QI threshold limits (paragraph 0071, “The usable portion of the slide 60 is that portion wherein the values of the measured optical densities of the smaller sections 68 both (a) exceed a low cut-off value and (b) do not exceed a high cut-off value. As shown in FIG. 6C, the low cut-off value is selected to be zero (0) and the high cut-off value is selected to be approximately thirty-eight (38).”), as a monolayer region of the PBS (paragraph 0013, “the morphological analysis be confined to the area of the blood smear in which the cells are distributed very thinly in a true monolayer, or in a near monolayer”); and
determining, by the PBS analysing system, an initiation point in the monolayer region based on the cell count value determined in the focused image captured at each of the plurality of positions located in the monolayer region and co-ordinates of each of the plurality of positions located in the monolayer region ( Paragraph 0051, “The portion of the slide where cells are to be counted is a true monolayer or a nearly true monolayer;” paragraph 0071, “The entire blood smear is divided into smaller sections 68 by means of, for example, a plurality of grid lines parallel to the X-axis and a plurality of grid lines parallel to the Y-axis.” Once the area to be scanned has been determined, it would be obvious to pick a point at which a scan should begin);
and determining, by the PBS analysing system, the area to be scanned in the monolayer region based on the initiation point and a predefined scan pattern selected for scanning the area (Paragraph 0030, “recording a magnified, two-dimensional digital image of the area of analysis;” it is inherent to scanning an image that there would also be a scan pattern applied as well as a point at which the scan will start).
Kendall fails to explicitly disclose as further recited, however Zahniser discloses wherein the QIs comprise a normalized sharpness value (column 31, line 59, “In some embodiments, the focus module examines all the frames in a stack and estimates how far the stack is from the ideal or ideal focal distance. The focus module can also be responsible for assigning a focus score to each frame in a stack of images.” The focus score is interpreted as the normalized sharpness value here) and an average intensity value (column 9, line 66, “FIG. 1B is a schematic plot showing transmitted light intensity as a function of position for the cell;” it would be an obvious variant to average the variety of intensity values rather than simply using the raw data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zahniser into Kendall in order to determine hemoglobin content value of red blood cells (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Kendall in the combination further discloses wherein each of the plurality of positions are marked on the PBS from a predefined reference point (Paragraph 0087, “The point on the profile at which the measurements of reflectance drop below a certain value is the point at which the boundary for the identified measurement area is set. This point is referred to herein as the cut-off point.”).
Regarding dependent claim 3, the rejection of claim 2 is incorporated herein.  Kendall in the combination further discloses wherein each of the plurality of positions marked from the predefined reference point are separated by a predefined distance until end of the PBS (Paragraph 0087, “All points on the blood smear that are downstream (i.e., those that are in the thinner portion of the blood smear) in the blood smear are recorded and counted.”).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein.  Kendall in the combination further discloses a Field Of View (FOV) flag associated with each of the plurality of positions that indicates whether FOV corresponding to each of the plurality of positions belongs to the monolayer region (Abstract, “measuring absorption or reflectance of light attributable to the hemoglobin in the red blood cells in the blood smear on the slide; (f) recording a magnified two-dimensional digital image of the area of analysis identified by the measurement in step ( e) as being of suitable thickness for analysis”).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein.  Kendall in the combination further discloses wherein the QIs are determined in predefined number of non-overlapping regions selected in the focused image (Figure 6C, paragraph 0071, “The entire blood smear is divided into smaller sections 68 by means of, for example, a plurality of grid lines parallel to the X-axis and a plurality of grid lines parallel to the Y-axis.”), wherein the QIs confirm the monolayer region when the QIs of at least more than half of the predefined number of non-overlapping regions satisfy the predefined QI threshold limits (Figure 6A/6B/6C, paragraph 0071, “The usable portion of the slide 60 is that portion wherein the values of the measured optical densities of the smaller sections 68 both (a) exceed a low cut-off value and (b) do not exceed a high cut-off value.” This is inherent to the blood sample that is used).
Regarding dependent claim 10, the rejection of claim 1 is incorporated herein.  Kendall in the combination further discloses scanning, by the PBS analysing system, the area in the predefined scan pattern around the initiation point in the area (paragraph 0024, “When the concentration of hemoglobin is known, the blood smear can be scanned by a low power imaging device;” it is inherent to performing scanning, that there must be a can pattern followed).
Regarding dependent claim 12, the rejection of claim 10 is incorporated herein.  Kendall in the combination further discloses wherein the scanning is continued until exhaustion of the area (Paragraph 0023, “the blood smear can be scanned by a low power imaging device;” It is implied to scan the entire area of interest).
Regarding dependent claim 13, the rejection of claim 10 is incorporated herein.   Kendall in the combination further discloses wherein the scanning is continued until desired number of Field Of Views (FOVs) in the area that satisfy analysis criteria of the PBS are attained (Abstract, “recording a magnified two-dimensional digital image of the area of analysis identified by the measurement in step (e) as being of suitable thickness for analysis;).
Regarding independent claim 14, the references and analysis of claim 1 apply directly. Additionally, Kendall discloses a Peripheral Blood Smear (PBS) analysing system for determining an area to be scanned in a PBS for analysis (Paragraph 0025, “In another aspect, this invention provides a device for counting blood cells in a sample of whole blood.”), the PBS analysing system comprising:
a processor (Paragraph 0031, “(f) a computer to collect, analyze, and store results.”); and
a memory communicatively coupled to the processor, wherein the memory stores the processor executable instructions (Paragraph 0031, “(f) a computer to ..  store results of the magnified two-dimensional digital image;”).
Regarding dependent claim 15, the references and analysis of claim 2 apply directly.
Regarding dependent claim 16, the references and analysis of claim 2 apply directly.
Regarding dependent claim 18, the references and analysis of claim 5 apply directly.
Regarding dependent claim 20, the references and analysis of claim 10 apply directly.
Regarding dependent claim 23, the references and analysis of claim 10 apply directly.
Regarding dependent claim 25, the references and analysis of claim 12 apply directly. 
Regarding dependent claim 26, the references and analysis of claim 13 apply directly. 

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall further in view of Zahniser as applied to claims 1 and 14 respectively, and further in view of a machine translation of JP 2002281347 to Akira (hereinafter Akira)
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein.  Kendall in the combination discloses wherein the QIs further comprises a density value (paragraph 0024, “When the concentration of hemoglobin is known, the blood smear can be scanned by a low power imaging device to determine the optical density of the blood in the blood smear.”) and Red Blood Cells (RBC) count ratio (paragraph 0075, “can be used to determine the white blood cell differential and to detect and count nucleated red blood cells.”).
Kendall in the combination fails to disclose as further recited, however Akira discloses wherein the QIs further comprises a sharpness value (page 8, “In case of the graphics data and the animation data, it improves picture quality” … “When treatment image processing, parameter of image processing (example obtaining, parameter for color correction, sharpness emphasis place parameter and the like for reason) it means”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Akira into modified Kendall in order to obtain images and apply image processing techniques that are optimally performed for all users and all display devices (abstract).
Regarding dependent claim 17, the references and analysis of claim 4 apply directly. 

Claims 6, 9, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall further in view of Zahniser as applied to claims 1 and 14 respectively, and further in view of U.S. Patent No. 4,453,266 to Bacus (hereinafter Bacus).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein.  Kendall in the combination fails to explicitly disclose wherein the focused image is captured at each of the plurality of positions using an image capturing device associated with the PBS analysing system.
Bacus discloses wherein the focused image is captured at each of the plurality of positions using an image capturing device associated with the PBS analysing system (Column 7, line 53, “After moving the stage so that a new field may be imaged, the master control logic proceeds to operation 70 wherein the field is focused and then proceeds to operation 72.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Bacus into modified Kendall in order to determine the mean cell volume of red blood cells in a specimen (abstract).
Regarding dependent claim 9, the rejection of claim 1 is incorporated herein.  Kendall in the combination further discloses further discloses plotting, by the PBS analysing system, a bell-curve graph indicating focus steps at each of the plurality of positions (paragraph 0087, “If the pixel values along the line being scanned, e.g., reflectance or optical density, are plotted as a function of the position at which the measurement is made, graphs in the center of the slide are obtained.”). 
Kendall fails to disclose as further recited, however Bacus in the combination discloses corresponding sharpness at each focus step of the plurality of positions, when the focused image is captured (Column 7, line 53, “After moving the stage so that a new field may be imaged, the master control logic proceeds to operation 70 wherein the field is focused and then proceeds to operation 72;”).
Regarding dependent claim 19, the references and analysis of claim 6 apply directly.
Regarding dependent claim 22, the references and analysis of claim 9 apply directly.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall further in view of Zahniser as applied to claims 1 and 14 respectively, and further in view of Stanbrough, J. (2015, July 17). The center of mass. Retrieved March 22, 2021, from http://www.batesville.k12.in.us/physics/apphynet/dynamics/center%20of%20mass/Center_of_Mass_1.html (hereinafter Stanbrough).
Regarding dependent claim 8, the rejection of claim 1 is incorporated herein.  Kendall in the combination fails to explicitly disclose the predefined equation   

    PNG
    media_image1.png
    81
    519
    media_image1.png
    Greyscale

wherein, w; indicates cell count value and Yi indicates "Y" co-ordinate value as claimed.  However, it is the examiner’s observation that the aforementioned equation represents a well-known tabulation of center of mass of a system of particles.  Thus, Stanbrough discloses such center of mass equation on page 1 for such purpose.   Furthermore, it should be noted that equations for center of mass are well known in the art and would have been obvious for one skilled in the art to use as an initiation point of a scan to achieve a desirable effect as evidenced by Stanbrough).

Regarding dependent claim 21, the references and analysis of claim 8 apply directly.

Claims 11 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kendall further in view of Zahniser as applied to claims 1 and 14 respectively, and further in view of  U.S. Publication No. 2004/0217270 to Publicover et al. (hereinafter Publicover).
Regarding dependent claim 11, the rejection of claim 10 is incorporated herein.  Kendall in the combination fails to disclose wherein the predefined scan pattern comprises at least one of a spiral scan pattern and columnar scan pattern.
Kendall fails to explicitly disclose as further recited, however Publicover discloses wherein the predefined scan pattern comprises at least one of a spiral scan pattern (figure 1, abstract, “scanning patterns without turnaround regions are utilized in embodiments of the present invention, both with and without rounded corners in the scanning patterns;” paragraph 0013, “FIG. 1 shows a moderate spatial resolution spiral pattern with approximately 1000 points and a single turn around region where filled diamond symbols represent the locations of individual samples collected at a constant temporal rate;”).and a columnar scan pattern (Publicover fails to explicitly disclose the columnar scan pattern, however the examiner takes the official notice that columnar scan patterns are well known in the art. Therefore it would be obvious for one to utilize a columnar scan pattern to analyze a blood specimen). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Publicover into modified Kendall in order to employ a variety of scan patterns, allowing for data collection of a scanned object (abstract).
Regarding dependent claim 24, the references and analysis of claim 11 apply directly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2007/0076190 to Nakaya et al. 
WO 2013/158506 to Ehrenkranz 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668